Citation Nr: 0905373	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-03 305	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer.

2.  Entitlement to an increased rating for a right shoulder 
disability, evaluated as 10 percent disabling prior to May 4, 
2007 and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for prostate cancer and continued a 10 percent 
rating for a right shoulder disability.  In a May 2007 rating 
decision, the RO granted an increased rating of 20 percent 
for the right shoulder disability, but only effective from 
May 4, 2007.

The veteran testified before the undersigned at a hearing in 
December 2008.  A transcript of the hearing is of record.  At 
his hearing, the veteran raised a claim for service 
connection for colon cancer.  That issue is referred to the 
RO for adjudication. 


FINDINGS OF FACT

1.  Prostate cancer did not manifest in service or within one 
year thereafter, and has not been attributed to service by 
competent medical evidence.

2.  The veteran did not serve in the Republic of Vietnam 
during service and herbicide exposure in Korea or elsewhere 
in service is not shown.

3.  The veteran is left handed.

4.  Prior to May 4, 2007, service-connected right shoulder 
bursitis was manifested by limitation of motion to shoulder 
level, and X-ray evidence of degenerative joint disease and a 
bone spur without dislocation, malunion moderate deformity, 
or nonunion.

5.  Beginning May 4, 2007, service-connected right shoulder 
bursitis was manifested by abduction, flexion, and external 
and internal rotation limited to 70 degrees with no 
additional loss of motion due to functional factors; and by 
X-ray evidence of degenerative joint disease and a bone spur 
without dislocation, malunion with moderate deformity, or 
nonunion.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a 20 percent rating for a right shoulder 
disability, evaluated as 10 percent disabling prior to May 4, 
2007 and 20 percent thereafter, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (2008).

3.  The criteria for a rating in excess of 20 percent for a 
right shoulder disability have not been met at any time 
during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5019, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VCAA notice in an increased rating claim requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).  
Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).
The veteran received initial VCAA notice, as it related to 
his claims, by way of April 2006, June 2006, and March 2007 
correspondence.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  These 
letters also provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in Dingess.  

The VCAA letters did advise the veteran that he should 
substantiate the claim with evidence that the disability had 
worsened and of its impact on work.  He was not advised to 
submit evidence of its impact on daily life, nor was he 
provided notice that some of the rating criteria required 
specific measurements of the range of motion.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law." Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).
A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The veteran discussed the impact of his disability on his 
disability on daily life at VA examinations in July 2006 and 
May 2007 and in the December 2008 hearing.  The record 
therefore reflects actual knowledge of this element.  

The veteran was notified of the rating criteria in the 
statement of the case.  Such a post decisional document could 
not provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The information contained in the 
statement of the case, however, should have put the veteran 
on notice as to what was required.  The veteran had a 
meaningful opportunity to participate in the adjudication of 
the claim after receiving the notice.  In this regard, he had 
years after the statement of the case was issued in which to 
provide additional argument and evidence and was able to 
participate in a hearing.

As just alluded to, VCAA notice must be provided prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The timing deficiency in the notice in this case was cured by 
readjudication of the claim in a supplemental statement of 
the case issued in August 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service medical 
records, and VA and private medical treatment records.  The 
veteran was also afforded VA examinations in connection with 
his claims.

Service Connection 

Factual Background

Service treatment records are negative for any evidence of 
prostate cancer or prostate- related problems.  The veteran 
is shown to have had external hemorrhoids in July 1979.  
Periodic physical examinations in January 1974, February 
1979, January 1984, and November 1991 revealed a normal 
genitourinary system.  The June 1993 separation physical 
examination, which included a digital rectal examination, was 
normal.  These records also show the veteran had service in 
Korea. 

Post-service VA records show an initial diagnosis of prostate 
cancer confirmed by a May 2004 biopsy.  The veteran underwent 
radiation therapy between October 2004 and December 2004.  
The cumulative evidence contains no medical evidence or 
opinions which relate prostate cancer to any aspect of 
military service or service-connected disorder.

At his hearing the veteran testified that he believed he may 
have developed prostate cancer as the result of the hard ride 
he experienced while riding on half tracks, and he points out 
that he developed hemorrhoids in service.  He also expressed 
his belief that the findings of colon polyps within a year 
and a half after service, demonstrated the onset of prostate 
cancer.

Legal Criteria

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

An "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

In addition, the Department of Defense (DoD) has determined 
that Agent Orange was used along the Korean DMZ from April 
1968 to July 1969.  Veterans assigned to one of the units 
listed as being at or near the Korean DMZ during that time 
period are also presumed to have been exposed to herbicide 
agents.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, 
Section C ; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003.

Analysis

The veteran has been diagnosed as having prostate cancer, 
status post radiation therapy.  Hence, the requirement that 
there be a current disability is satisfied.

Malignant tumors are regarded as chronic diseases subject to 
presumptive service connection if they become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  38 C.F.R. § 3.307(a) (3), 3.309(a).  
The veteran separated from service in October 1993 and the 
first clinical evidence of prostate cancer was in 2004, 
nearly 11 years later.  The veteran has argued that the 
earlier findings of colon polyps represented the onset of 
prostate cancer, but as a lay person, he lacks the medical 
expertise to provide an opinion as to medical diagnosis or 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no competent medical evidence supporting the 
veteran's theory.  

As the evidence of record does not establish any clinical 
manifestations of cancer within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.

In addition, presumptive service connection is possible for 
veteran's exposed to herbicides in service and who 
subsequently develop prostate cancer.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2008).  The veteran did not serve in 
Vietnam, where such exposure is presumed.  While the veteran 
served in Korea, he does not have the requisite Korean 
service period to establish exposure (i.e. service between 
April 1968 and July 1969).  Thus, the criteria for 
presumptive service connection on the basis of a chronic 
disease pursuant to 38 C.F.R. § 3.309(e) are not applicable.

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee, supra.  To do so, 
however, there must be some medical evidence linking the 
veteran's prostate cancer to service.  See Hickson, supra. 

In this case, the veteran's service medical records are 
devoid of any complaints or findings of prostate cancer.  The 
veteran separated from service in October 1993 and the first 
manifestation of prostate cancer was 11 years after service.  
This manifestation is too remote in time from service to 
relate to service absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  

There is no competent medical evidence that relates prostate 
cancer to the veteran's periods of active service, and there 
is no evidence of herbicide exposure therein.  Without such 
evidence, the Board has no basis upon which to grant service 
connection.  

While the veteran believes that his prostate cancer is 
related to some aspect of his military service, as a lay 
person he is not competent to offer opinions on medical 
diagnosis or causation.  The Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

There is no competent evidence that any residuals of prostate 
cancer are of service origin.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).  As such, the claim for service 
connection must be denied.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's right shoulder disability is currently rated 
under Diagnostic Code 5019.  This code provides that bursitis 
is to be rated on limitation of motion of affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  

Under Diagnostic Code 5201, limitation of motion of the minor 
arm to shoulder level merits a 20 percent evaluation.  
Limitation of motion of the arm to midway between side and 
shoulder level is evaluated as 30 percent for the major arm 
and 20 percent for the minor arm.  Limitation of motion to 25 
degrees from the side is evaluated as 40 percent for the 
major arm and 30 percent for the minor arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity, or recurrent 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Also under Diagnostic Code 5202, for recurrent dislocations 
of the major and minor arms at the scapulohumeral joint, a 20 
percent rating is granted with infrequent episodes, and 
guarding of movement only at shoulder level.  A 30 percent 
rating is granted when there are frequent episodes and 
guarding of all arm movements for the major arm and 20 
percent for the minor arm.  A 50 percent rating is granted 
for fibrous union of the major arm and 40 percent for the 
minor arm.  A 60 percent rating is granted for nonunion 
(false flail joint) of the major arm and 50 percent for the 
minor arm; and an 80 percent rating is granted for loss of 
head of (flail shoulder) for the major arm and 70 percent for 
the minor arm.  Id.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The veteran's disability has been evaluated under the rating 
code for limitation of motion of the arm.  VA examinations 
show that he is left-hand dominant.  The normal range of 
motion of the arm and shoulder is 180 degrees of forward 
flexion, with 90 degrees being shoulder level.  180 degrees 
of abduction is normal, and normal external rotation and 
internal rotation are both 90 degrees.  38 C.F.R. § 4.71a, 
Plate I.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59.


Increased rating for a right shoulder disability, evaluated 
as 10 percent disabling prior to May 4, 2007 

The veteran is currently in receipt of a 10 percent 
disability evaluation for his right shoulder disability, 
effective from November 1, 1993 to May 3, 2007.  The instant 
claim for an increased rating was received at the RO in 
February 2006.

VA outpatient treatment records dated prior to May 2007 show 
intermittent complaints of right shoulder pain.  A March 2005 
treatment record showed right shoulder flexion was possible 
to 160 degrees.  Clinical notes dated in May 2005 show the 
veteran complained of right shoulder pain.  Upon physical 
examination, there was no guarding or scapular winging with 
palmar opposition.  

The veteran was able to form closed fists.  Phalange 
opposition was intact and symmetrical.  Romberg was negative.  
Deep tendon reflexes were -2/1 in the elbow and wrist.  
Tinel's sign was negative.  There was no glenohumeral or 
acromioclavicular instability, or guarding on stress testing; 
and no axillary adenopathy.  Passive range of motion included 
flexion from 0 to 125 degrees; internal rotation 0 to 50 
degrees, and external rotation 0 to 45 degrees.  The clinical 
impression was right frozen shoulder.

The veteran underwent a VA examination in June 2005.  He 
reported tenderness at the insertion of the deltoid muscle at 
the humeral tubercle.  Upon physical examination, there was 
no muscular atrophy of crepitus noted in the right shoulder.  
Flexion was possible to 110 degrees, extension was possible 
to 20 degrees, and abduction was possible to 90 degrees.  
External rotation was possible to 90 degrees and internal 
rotation was possible to 60 degrees.  Upon repetitive 
movement the range of motion did not vary, nor was it limited 
by pain.

At a VA examination in July 2006, the veteran reported 
constant right shoulder pain and stiffness.  He also 
indicated there was decreased strength.  He denied heat, 
swelling, instability, locking, or flare-ups.  Upon physical 
examination, abduction was possible to 180 degrees; forced 
flexion was possible to 180 degrees and extension to 45 
degrees.  After repetitively testing the right shoulder, 
range of motion was unchanged although pain was present at 
the end range of repetitive motion.  Therefore, the examiner 
noted that the range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance upon 
repetitive motion.  The diagnosis was right shoulder 
degenerative joint disease at the glenohumeral joint.

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the veteran's right shoulder disability 
prior to May 4, 2007 is not warranted.  Throughout this 
particular appeal period, the veteran demonstrated some 
limited motion of the right shoulder, but at no point was 
flexion or abduction of the right arm limited to any point 
beneath shoulder level.  

The finding that right shoulder abduction was limited to 90 
degrees at the June 2005 VA examination, indicates that arm 
motion was limited to shoulder level.  Mariano v. Principi, 
17 Vet App 305 (2003).  While the 2006 examination reportedly 
showed that the veteran was able to move the arm above 
shoulder level, these results appear to be anomalous given 
the findings on the examinations both before and after 2006.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the criteria for a 20 percent rating have been met 
throughout the appeal period.

None of the ranges of motion during this appeal period were 
reduced by pain, weakness, incoordination, or fatigability 
after repetitive motion.  In addition, flare ups were not 
reported.  Therefore, there is no basis for an evaluation in 
excess of 20 percent under the rating code for limitation of 
motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 
5201.

The Board has considered other Diagnostic Codes to determine 
whether the veteran could potentially receive higher ratings.  
However, the cumulative evidence during this period 
demonstrates that the veteran does not have ankylosis of the 
shoulder, which makes the rating code for ankylosis of the 
scapulohumeral articulation inapplicable.  

The clinical notes and VA examination reports also fail to 
show evidence of loss of the humeral head, false flail joint 
or nonunion, or fibrous union of the humerus, or any malunion 
or dislocation of the clavicle or scapula.  Therefore, these 
codes do not provide a basis for a higher evaluation.  38 
C.F.R. § 4.71a, Code 5200, 5202, 5203.

An increased rating for a right shoulder disability, 
evaluated as 20 percent disabling beginning May 4, 2007 

VA outpatient treatment records dated between May 2007 and 
August 2008 do not contain clinical findings pertinent to the 
increased evaluation for the right shoulder disability.

The veteran underwent a VA examination in May 2007.  He 
stated that since his last examination he had increased pain 
and deceased use of his right shoulder.  He denied any 
surgery.  He reported difficulty with activities of daily 
living and complained of daily flare-ups.  Upon physical 
examination, abduction, flexion, and external and internal 
rotation were all possible from 0 to 70 degrees, with pain.  
These ranges of motion were not additionally limited by pain, 
fatigue, weakness, or lack of endurance upon repetitive 
motion.  Stability testing and supraspinatus strength were 
normal.  

There was tenderness over the bursa though.  The diagnoses 
were degenerative joint disease of the right shoulder with 
impingement, and chronic bursitis.  X-rays revealed 
degenerative joint disease of the shoulder at the 
glenohumeral joint, graded tuberosity and mild at the 
acromioclavicular joint, moderate at others.  There was a 
large spur at the distal acromial process.

An August 2008 MRI revealed findings of full thickness tears 
with medial retraction involving the supraspinatus and 
infraspinatus tendons that appeared to be chronic in nature.

The Board finds that entitlement to an evaluation in excess 
of 20 percent for the veteran's right shoulder disability 
beginning May 4, 2007 is not warranted.  In order to warrant 
a rating higher than 20 percent, the evidence would have to 
ankylosis of the scapulohumeral articulation (see Diagnostic 
Code 5200); limitation of motion to 25 degrees from the side 
(see Diagnostic Code 5201); or fibrous union, nonunion (false 
flail joint), or loss of head of (flail shoulder) (see 
Diagnostic Code 5202).

The May 2007 VA examination demonstrated that the veteran 
does not have ankylosis of the shoulder, which makes the 
rating code for ankylosis of the scapulohumeral articulation 
inapplicable.  Therefore, that Code does not provide a basis 
for a higher evaluation.  See 38 C.F.R. § 4.71a, Code 5200.  
In addition, the examiner indicated that abduction, flexion, 
and external and internal rotation ranges of motion were all 
possible from 0 to 70 degrees.  Clearly, the limitation more 
closely approximated shoulder level than to 25 degrees from 
the side.  38 C.F.R. §§ 4.7, 4.21.

Furthermore, none of the ranges of motion were reduced by 
pain, weakness, incoordination, or fatigability after 
repetitive motion.  Therefore, there is no basis for an 
increased evaluation under the rating code for limitation of 
motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 
5201.  Finally, X-ray studies have not shown the required 
impairment of the humerus, clavicle, or scapula.  See 38 
C.F.R. § 4.71a, Code 5202.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for the right shoulder disability, evaluated as 20 percent 
disabling from May 4, 2007.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

In reaching these decisions, the Board has considered whether 
or not further staged ratings are appropriate for the periods 
on appeal.  Such a rating is not appropriate in this case.  
There is no medical evidence that would demonstrate a period 
of symptomatology that would merit an evaluation in excess of 
20 percent evaluations for the periods on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).



Extraschedular Evaluation

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The veteran's shoulder disability is manifested by limitation 
of motion, with associated symptoms of pain.  As discussed 
above the specific rating criteria for limited shoulder 
motion reasonably contemplates these symptoms and the 
assigned schedular evaluations are, therefore, adequate.

In addition, the cumulative evidence clearly does not suggest 
that the service-connected right shoulder disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
right shoulder disability has not required surgery or 
frequent periods of hospitalization.  The right shoulder 
disability, in and of itself, has not been shown by the 
evidence of record to markedly interfere with employment.  
Hence referral for consideration of an extraschedular rating 
is not warranted.





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for prostate cancer is denied.

A 20 percent rating for right shoulder bursitis for the 
entire appeal period is granted.

An evaluation in excess of 20 percent for right shoulder 
bursitis is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


